Judgment unanimously affirmed, with costs, on opinion at Special Term, Murphy, J. The record establishes that petitioner’s facility diffuses heat pollution, eliminates oil pollution, removes virtually all solid wastes and neutralizes acidity, and thus it qualifies for the certificate under the statutes (Real Property Tax Law, § 477; ECL 17-0705) and even under the regulations (6 NYCRR 655.2 [a] [1], [b] [1], [2]) as properly construed. (Appeal from judgment of Onondaga Supreme Court—art 78.) Present—Dillon, P. J., Simons, Hancock, Jr., Callahan and Witmer, JJ.